          Case 2:18-cv-01698-RJC Document 107 Filed 09/30/19 Page 1 of 2




                        IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANGEL SULLIVAN-BLAKE and                      )
 HORACE CLAIBORNE, on behalf of                )
 themselves and others similarly situated,     )
                                               )
                       Plaintiffs,             )
                                               )      Civil Action No. 18-1698
        V.                                     )
                                               )
 FEDEX GROUND PACKAGE                          )
 SYSTEM, INC.,                                 )
                                               )
                       Defendant.              )

                                             ORDER

       For the reasons stated in the Court's accompanying Memorandum Opinion, it is hereby

ORDERED that Plaintiffs' Motion for Issuance of Notice Under§ 216(b) of the FLSA (ECF No.

10) is GRANTED IN PART AND DENIED IN PART. The following collective is conditionally

certified pursuant to Section 16(b) of the Fair Labor Standards Act, 29 U.S .C. § 216(b):

       All indi viduals (outside Massachusetts) who worked as a FedEx de livery driver under an
       independent service provider (ISP) since November 27, 2015, who operated a vehicle
       weighing less than 10,001 pounds at any time since November 27, 2015, and were not paid
       overtime compensation for all hours worked over forty each week.

Plaintiffs' Motion is DENIED to the extent Plaintiffs seek to equitably toll the notice period as of

August 29 , 20 17.

       The parties shall meet and confer in order to jointly prepare a proposed Notice to the

members of the collective and shall file the proposed Notice for the Court's consideration no later

than October 11 , 2019. In the event the parties cannot reach agreement, Plaintiffs and Defendant

shall each submit a proposed    otice by October 11 , 2019.

       Pending further Order of Court, neither party shall contact any current or potential opt-in

individuals.
Case 2:18-cv-01698-RJC Document 107 Filed 09/30/19 Page 2 of 2




                           SO ORDERED this 30th day of September, 2019.




                           United States Magistrate Judge
